UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KARTHIK KARUPPASAMY,

                             Plaintiff,

                 -against-                                         ORDER

UNITED STATES CITIZENSHIP AND                                    20 Civ. 7823 (ER)
IMMIGRATION SERVICES and
TATYANA ZEMSKOVA,

                             Defendants.



RAMOS, D.J.

        On July 3, 2020, pro se Plaintiff Karthik Karuppasamy (“Plaintiff”) brought this action

against Tatyana Zemskova and the United States Citizenship and Immigration Services

(“USCIS”), alleging fraud by Zemskova and seeking an order to stop adjudication by USCIS of

an unspecified application for immigration benefits filed by Zemskova. Doc. 3-1. On

September 24, 2020, USCIS timely removed the matter to this Court. Doc. 3.

       On July 13, 2021, Plaintiff filed several documents with this Court, including a request

for access to case documents through PACER, Doc. 25, and a request that the Court issue a

subpoena to INWX GmbH & Co. KG (“INWX”), a web-hosting company based in Germany,

Doc. 30. Plaintiff’s requests for intervention by the Court in these matters are denied.

       Plaintiff is able to create his own account on PACER in order to view documents filed in

his case. Information about filing and representing oneself pro se is available on the website of

the Southern District of New York, and questions may be directed to the Pro Se Intake Unit.

       Furthermore, the Court does not issue subpoenas. Fed. R. Civ. P. 45 governs the use of

subpoenas.
       Accordingly, Plaintiff’s requests that the Court grant him access to PACER and order

INWX to release domain registration information are denied.

       It is SO ORDERED.

Dated: July 14, 2021
       New York, New York

                                                        _______________________
                                                          Edgardo Ramos, U.S.D.J.




                                               2
